                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                       CIVIL CASE NO. 1:20-cv-00068-MR


WENDELL J. LEMAITRE,            )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
FNU GRINDSTAFF, et al.,         )                                   ORDER
                                )
              Defendants.       )
_______________________________ )

          THIS MATTER is before the Court on initial review of the Amended

Complaint [Doc. 9-1]. Also pending are Plaintiff’s Motion for Leave to File

Amended Complaint [Doc. 9] and Motion for Summons [Doc. 10]. Plaintiff is

proceeding in forma pauperis. [See Doc. 8]. Plaintiff’s motion seeking leave

to amend will be granted and the Amended Complaint will be reviewed for

frivolity.

I.        BACKGROUND

          Pro se incarcerated Plaintiff filed this civil rights action pursuant to 42

U.S.C. § 1983 addressing incidents that allegedly occurred at the Mountain

View Correctional Institution.1 Plaintiff names as Defendants the following



1    Plaintiff is currently incarcerated at the Alexander Correctional Institution.


            Case 1:20-cv-00068-MR Document 11 Filed 09/21/20 Page 1 of 17
Mountain    View    C.I.   employees:        Michael   Slagle,   the   correctional

administrator; FNU Grindstaff, a correctional captain; Adam Hughes, a

correctional sergeant; John King, a correctional officer; and FNU T. Harris, a

correctional security risk group officer.

      Plaintiff alleges that, upon arriving at Mountain View C.I. on May 1,

2018, Defendant Hughes instructed Officer Bayuik to confiscate a bag of

Plaintiff’s legal materials.   Plaintiff alleges that he informed Defendant

Hughes and Officer Bayuik that the bag contained important legal documents

that Plaintiff was using “to apply and assist as evidence for an MAR (motion

for appropriate rel[ief])” in his criminal case. [Doc. 9-1 at 4]. Plaintiff alleges

that he became upset when Defendant Hughes threatened to destroy the

materials and, when Hughes ordered Plaintiff into a holding cell, Plaintiff

refused and asked to speak to the officer in charge (OIC), Lieutenant Jobe.

Plaintiff entered the holding cell after Defendant Hughes aimed mace at his

face, however, Plaintiff refused handcuffs. When Lieutenant Jobe arrived,

he agreed that Plaintiff was allowed to have the bag of legal materials and

released Plaintiff to his assigned housing area.           Plaintiff subsequently

learned that Defendant Hughes exaggerated the incident and charged him

with several disciplinary infractions.




                                         2

        Case 1:20-cv-00068-MR Document 11 Filed 09/21/20 Page 2 of 17
      The following morning, Plaintiff alleges that between 10 and 15 staff

members—including Defendants Grindstaff, Hughes, Harris, and King—

surrounded him and placed him in handcuffs. Defendant Grindstaff told

Plaintiff that Defendant Hughes “should [have] lit [Plaintiff’s] ass up

yesterday.” [Doc. 9-1 at 6].         Defendant Harris removed Plaintiff’s

phone/address book from Plaintiff’s pocket and said, “I have a nice write [up]

for you coming.” [Doc. 9-1 at 7]. Plaintiff was then placed in restrictive

housing. Plaintiff’s bag of legal mail was not transferred with Plaintiff and it

was not included on the DC-160 inventory of Plaintiff’s property. Plaintiff

further appears to allege that Defendant King confiscated as contraband five

homemade books (two of which included legal documents), family

photographs, magazines, and an address book, the deprivation of which

Plaintiff alleges caused him to be denied “access to family.” [Doc. 9-1 at 8].

Defendant Harris initiated disciplinary action against Plaintiff for allegedly

possessing gang-related material that was found in Plaintiff’s property, but

this charge was dismissed on appeal. Plaintiff alleges that a “harassment

campaign” lasted for 90 days, during which Plaintiff received frivolous

disciplinary reports and was kept in disciplinary housing for no reason. [Doc.

9-1 at 9].




                                       3

        Case 1:20-cv-00068-MR Document 11 Filed 09/21/20 Page 3 of 17
      Plaintiff alleges that he wrote several grievances to which he received

no response. Plaintiff faults Defendant Hughes for obstructing the grievance

process and retaliating against him for exercising his First Amendment

rights. Plaintiff further alleges that he wrote letters to Defendant Slagle and

Kenneth Lassiter, the North Carolina Department of Public Safety (NCDPS)

Director of Prisons, notifying them of Defendants’ actions, but that he

received no response. Plaintiff appears to allege that the prison intentionally

mailed the letter to Lassiter with inadequate postage so that it would be

returned, which came to pass, and that personnel at Mountain View C.I. then

opened and read it.

      On August 2, 2018, Plaintiff alleges that he was transferred to a

maximum-security prison. Plaintiff appears to allege that the transfer to a

higher-level facility was in retaliation for the grievances he wrote at Mountain

View C.I.

      Plaintiff alleges that Defendants’ actions caused pain, suffering, and

the intentional infliction of emotional distress. Plaintiff further alleges that

Defendants Grindstaff and Slagle failed to correct their subordinates’

misconduct.

      Plaintiff seeks a declaratory judgment, injunctive relief, and

compensatory and punitive damages.


                                       4

       Case 1:20-cv-00068-MR Document 11 Filed 09/21/20 Page 4 of 17
II.    STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must

review the Amended Complaint to determine whether it is subject to

dismissal on the grounds that it is “(i) frivolous or malicious; (ii) fails to state

a claim on which relief may be granted; or (iii) seeks monetary relief against

a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see

28 U.S.C. § 1915A (requiring frivolity review for prisoners’ civil actions

seeking redress from governmental entities, officers, or employees).

       In its frivolity review, a court must determine whether a complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).     However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his complaint which set

forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,


                                         5

          Case 1:20-cv-00068-MR Document 11 Filed 09/21/20 Page 5 of 17
and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999).

      As a preliminary matter, the Amended Complaint refers to individuals

who have not been named as Defendants. See Fed. R. Civ. P. 10(a) (“The

title of the complaint must name all the parties”); see, e.g., Londeree v.

Crutchfield Corp., 68 F.Supp.2d 718 (W.D. Va. Sept. 29, 1999) (granting

motion to dismiss for individuals who were not named as defendants in the

compliant but who were served). To the extent that Plaintiff is attempting to

assert any claims against non-parties, these are nullities that will be

dismissed without prejudice.

      Plaintiff alleges that Defendants violated his right to access the courts.

Inmates have a constitutional right to a “reasonably adequate opportunity to

present claimed violations of fundamental constitutional rights to the courts”

which a state may not abridge or impair.     Bounds v. Smith, 430 U.S. 817,

821 (1977); see Hudspeth v. Figgins, 584 F.2d 1345, 1347 (4th Cir.1978). To

make out a claim for denial of access to the courts, the inmate cannot rely

on conclusory allegations; rather, he must identify with specificity an actual

injury resulting from official conduct. Cochran v. Morris, 73 F.3d 1310, 1316

(4th Cir. 1996).   The injury requirement is not satisfied by any type of

frustrated legal claim; rather, the prisoner must demonstrate that he had a


                                       6

       Case 1:20-cv-00068-MR Document 11 Filed 09/21/20 Page 6 of 17
nonfrivolous post-conviction or civil rights legal claim that has been frustrated

or impeded. See Lewis v. Casey, 518 U.S. 343, 353 (1996). “Impairment of

any other litigating capacity is simply one of the incidental (and perfectly

constitutional) consequences of conviction and incarceration.” Casey, 518

U.S. at 355.

         Plaintiff alleges that Defendants confiscated legal materials that he

needed to prepare and support an MAR challenging a conviction in state

court.     However, Plaintiff’s allegations are too vague and conclusory to

plausibly show that any Defendant frustrated or impeded a non-frivolous

post-conviction claim. Therefore, Plaintiff’s access to courts claim will be

dismissed without prejudice.

         Next, Plaintiff alleges that Defendants retaliated against him. The First

Amendment right to free speech includes “the right to be free from retaliation

by a public official for exercising that right.” Suarez Corp. v. McGraw, 202

F.3d 676 (4th Cir. 2000). Prison officials may not retaliate against an inmate

for exercising a constitutional right. See Hudspeth, 584 F.2d at 1347. In

order to state a colorable retaliation claim under § 1983, a plaintiff must

allege: “(1) [ ]he engaged in protected First Amendment activity, (2) the

defendant[ ] took some action that adversely affected [his] First Amendment

rights, and (3) there was a causal relationship between [his] protected activity


                                         7

          Case 1:20-cv-00068-MR Document 11 Filed 09/21/20 Page 7 of 17
and the defendant[’s] conduct.” Martin v. Duffy, 858 F.3d 239, 249 (4th Cir.

2017) (quoting Constantine v. Rectors & Visitors of George Mason Univ.,

411 F.3d 474, 499 (4th Cir. 2005)).

       Plaintiff has plausibly alleged that Defendants Grindstaff, Hughes,

Harris, and King took various retaliatory actions against Plaintiff because he

complained about his treatment at Mountain View C.I. Therefore, Plaintiff’s

retaliation claim will pass initial review against these Defendants.2

       Plaintiff alleges that Defendants refused to respond when he attempted

to use the prison grievance procedure.               “[T]he Constitution creates no

entitlement to grievance procedures or access to any such procedure

voluntarily established by a state.” Adams v. Rice, 40 F.3d 72, 75 (4th Cir.

1994). “An inmate thus cannot bring a § 1983 claim alleging denial of a

specific grievance procedure.” Booker v. S.C. Dep’t of Corr., 885 F.3d 533,

541 (4th Cir. 2017). Plaintiff’s allegations that he submitted grievances that

went unanswered fails to rise to the level of a constitutional violation.




2 Included among the alleged acts of retaliation is Defendant Harris’ initiation of
disciplinary proceedings against Plaintiff for possessing gang material that, according to
Plaintiff, was dismissed on appeal. However, to the extent that Plaintiff alleges that
Defendants initiated other frivolous disciplinary actions that resulted in disciplinary
convictions, such claims would appear to be barred by Heck v. Humphrey, 512 U.S. 477
(1994) and Edwards v. Balisok, 520 U.S. 641 (1997) because success on the merit of
these claims would necessarily imply the invalidity of Plaintiff’s disciplinary convictions.

                                             8

         Case 1:20-cv-00068-MR Document 11 Filed 09/21/20 Page 8 of 17
Therefore, Plaintiff’s claims that Defendants deprived him of access to the

prison grievance procedure will be dismissed for failure to state a claim.

      Plaintiff appears to allege that someone at the prison interfered when

he attempted to mail a letter to Kenneth Lassiter. As a general matter,

prisoners have the right to both send and receive mail. See Thornburgh v.

Abbott, 490 U.S. 401, 408 (1989); Pell v. Procunier, 417 U.S. 817 (1974).

Restrictions on this right are valid if they are reasonably related to legitimate

penological interests. Turner v. Safley, 482 U.S. 78, 89 (1987).

      Plaintiff appears to allege that his letter to Lassiter was purposefully

mailed without postage so that it would be returned, and that when it was

returned, personnel at Mountain View C.I. opened and read it. Plaintiff fails

to identify the Defendant or Defendants who allegedly interfered with mailing

his letter to Kenneth Lassiter. Moreover, this isolated incident of alleged mail

mishandling does not rise to the level of a constitutional violation. See Buie

v. Jones, 717 F.2d 925, 926 (4th Cir. 1983) (“few isolated instances of

plaintiff’s [legal] mail being opened out of his presence” that were “either

accidental or the result of unauthorized subordinate conduct … were not of

constitutional mandate.”); Davis v. Goord, 320 F.3d 346, 351 (2d Cir. 2003)

(“an isolated incident of mail tampering is usually insufficient to establish a

constitutional violation.”); Pearson v. Simms, 345 F.Supp.2d 515, 519 (D.


                                       9

       Case 1:20-cv-00068-MR Document 11 Filed 09/21/20 Page 9 of 17
Md. 2003), aff’d 88 F. App’x 639 (4th Cir. 2004) (“occasional incidents of delay

or non-delivery of mail are not actionable under § 1983”). Therefore, to the

extent that Plaintiff intends to assert a claim for the alleged interference with

his letter to Kenneth Lassiter, it will be dismissed for failure to state a claim.

      Plaintiff appears to complain about his classification and housing. A

prisoner has no constitutional right to be incarcerated in a particular facility

or to be held in a specific security classification, barring some showing by

the prisoner that his confinement posed an atypical and significant hardship

in relationship to the ordinary incidents of prison life. See Wilkinson v. Austin,

545 U.S. 209 (2005); Olim v. Wakinekona, 461 U.S. 238, 245 (1983); Moody

v. Daggett, 429 U.S. 78, 88 n.9 (1976). Changes “in a prisoner’s location,

variations of daily routine, changes in conditions of confinement (including

administrative segregation), and the denial of privileges [are] matters which

every prisoner can anticipate [and which] are contemplated by his original

sentence to prison.” Gaston v. Taylor, 946 F.2d 340, 343 (4th Cir. 1991);

Slezak v. Evatt, 21 F.3d 590, 594 (4th Cir. 1994) (“The federal constitution

itself vests no liberty interest in inmates in retaining or receiving any

particular security or custody status ‘[a]s long as the [challenged] conditions

or degree of confinement ... is within the sentence imposed ... and is not




                                        10

       Case 1:20-cv-00068-MR Document 11 Filed 09/21/20 Page 10 of 17
otherwise violative of the Constitution.’”) (quoting Hewitt v. Helms, 459 U.S.

460, 468 (1983)).

      To the extent that Plaintiff complains about having been placed in

restrictive housing during a 90-day period and transferred to a maximum-

security prison, he has failed to state a claim upon which relief can be

granted. Plaintiff has failed to allege that either his placement in restrictive

housing or his transfer to another prison posed an atypical and significant

hardship in relationship to the ordinary incidents of prison life. Therefore,

Plaintiff’s claims with regards to his classification and housing will be

dismissed.

      Plaintiff   alleges   that   Defendants   improperly   inventoried   and

confiscated various pieces of his property. With regards to a prisoner’s §

1983 claim regarding the alleged loss of personal property, “a government

official’s random and unauthorized act, whether intentional or negligent,

which causes the loss of private property is not a violation of procedural due

process when the state provides a meaningful postdeprivation remedy.”

Yates v. Jamison, 782 F.2d 1182, 1184 (4th Cir. 1986) (citing Parratt v.

Taylor, 451 U.S. 527 (1981), overruled on other grounds by Daniels v.

Williams, 474 U.S. 327 (1986), and Palmer v. Hudson, 468 U.S. 517 (1984)).

As such, “claims of unlawful conversion or negligent loss fail to state a claim


                                       11

       Case 1:20-cv-00068-MR Document 11 Filed 09/21/20 Page 11 of 17
under § 1983.” Francis v. Md., 820 F.2d 1219 (Table), 1987 WL 37660, at

*1 (4th Cir. 1987) (citing Daniels, 474 U.S. at 327). To be sure, “intentional

deprivation of property by random action by a state employee does not state

a cognizable claim under § 1983 if there are adequate state remedies

available. Id. (citing Palmer, 468 U.S. 517). “North Carolina has adequate

post-deprivation remedies for the confiscation or destruction of property,

such as a tort action for conversion against individual defendants.” Williams

v. Crosson, 2016 WL 9448025, at *6 (E.D.N.C. Sept. 1, 2016), aff’d, 688 Fed.

App’x 189 (4th Cir. 2017).

      Here, because an action for conversion against Defendants is an

available, adequate post-deprivation remedy, Plaintiff cannot state a claim

for the allegedly improper deprivation of his property under § 1983.

      Plaintiff makes supervisory claims against Defendants Grindstaff and

Slagle. A supervisor can be liable under § 1983 where (1) he knew that his

subordinate “was engaged in conduct that posed a pervasive and

unreasonable risk of constitutional injury;” (2) his response showed

“deliberate indifference to or tacit authorization of the alleged offensive

practices;” and (3) that there was an “affirmative causal link” between his

inaction and the constitutional injury.” Shaw v. Stroud, 13 F.3d 791, 799 (4th

Cir. 1994) (internal quotation marks omitted).


                                     12

       Case 1:20-cv-00068-MR Document 11 Filed 09/21/20 Page 12 of 17
      Plaintiff alleges that Defendant Grindstaff encouraged and failed to

correct misconduct by Defendants Hughes, King, and Harris, and that

Defendant Slagle encouraged and failed to correct the other Defendants

after Plaintiff informed him of their misconduct in a grievance and letter.

Plaintiff’s supervisory claims necessarily fail as to alleged constitutional

violations that have not passed initial review because there is no underlying

claim upon which supervisory liability could be based.             See generally

Waybright v. Frederick Co, Md., 528 F.3d 199, 203 (4th Cir. 2008)

(“supervisors and municipalities cannot be liable under § 1983 without some

predicate ‘constitutional injury at the hands of the individual [state] officer,’ at

least in suits for damages.”). To the extent that Plaintiff attempts to base his

supervisory claims on the other Defendants’ alleged retaliation, the claims

against Defendants Grindstaff and Slagle are too vague and conclusory to

proceed.    Plaintiff makes no allegations whatsoever that there was an

affirmative causal link between the supervisory Defendants’ alleged inaction

and the any constitutional injury.

      Plaintiff appears to assert a claim for the intentional infliction of

emotional distress under North Carolina law. The elements of intentional

infliction of emotional distress are: “(1) extreme and outrageous conduct, (2)

which is intended to cause and does cause (3) severe emotional distress.”


                                        13

       Case 1:20-cv-00068-MR Document 11 Filed 09/21/20 Page 13 of 17
Dickens v. Puryear, 302 N.C. 437, 452, 276 S.E.2d 325, 335 (1981) (citations

and quotation marks omitted). The severe emotional distress required for

intentional infliction of emotional distress is “any emotional or mental

disorder, such as for example, neurosis, psychosis, chronic depression,

phobia, or any other type of severe or disabling emotional or mental condition

which may be generally recognized and diagnosed by professionals trained

to do so.” Piro v. McKeever, 245 N.C. App. 412, 416, 782 S.E.2d 367, 371

(2016), aff’d 369 N.C. 291, 794 S.E.2d 501 (citations omitted). Conduct is

“extreme and outrageous” when it “exceeds all bounds usually tolerated by

a decent society.” Shreve v. Duke Power Co., 85 N.C. App. 253, 257, 354

S.E.2d 357, 359 (1987) (citation and quotations omitted).

      While Plaintiff alleges in a conclusory manner that Defendants’ actions

caused him severe emotional distress, he has not alleged a severe or

disabling emotional or mental condition as required under North Carolina

law. The intentional infliction claim will therefore be dismissed.

      The Amended Complaint includes a request for preliminary injunctive

relief. A preliminary injunction is an extraordinary remedy afforded before

trial at the discretion of the district court. Pashby v. Delia, 709 F.3d 307, 319

(4th Cir. 2013). It is an extraordinary remedy that is never awarded as of

right. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). In


                                       14

       Case 1:20-cv-00068-MR Document 11 Filed 09/21/20 Page 14 of 17
each case, courts “must balance the competing claims of injury and must

consider the effect on each party of the granting or withholding of the

requested relief.” Amoco Prod. Co. v. Village of Gambell, 480 U.S. 531, 542

(1987).   “[C]ourts of equity should pay particular regard for the public

consequences in employing the extraordinary remedy of injunction.” Winter,

555 U.S. at 24. To obtain a preliminary injunction, a plaintiff must establish

(1) that he is likely to succeed on the merits; (2) that he is likely to suffer

irreparable harm in the absence of preliminary relief; (3) that the balance of

equities tips in his favor; and (4) that an injunction is in the public interest.

Id. at 20; Di Biase v. SPX Corp., 872 F.3d 224, 229 (4th Cir. 2017).

      Plaintiff asserts in a conclusory manner that he will face irreparable

injury unless he is granted a preliminary injunction.        However, he has

supplied no factual allegations to support that contention.        Nor has he

attempted to demonstrate a likelihood of success on the merits, that the

balance of equities tips in his favor, or that an injunction is in the public

interest. Moreover, Plaintiff is no longer incarcerated at Mountain View C.I.

and it does not appear that the conditions he allegedly experienced at that

institution are likely to recur. Therefore, his requests for declaratory and

injunctive relief appear to be moot. See generally Williams v. Griffin, 952




                                       15

       Case 1:20-cv-00068-MR Document 11 Filed 09/21/20 Page 15 of 17
F.2d 820 (4th Cir. 1991); Taylor v. Rogers, 781 F.2d 1047, 1048 n.1 (4th Cir.

1986).

      Plaintiff has filed a Motion asking the Court to direct the U.S. Marshals

Service to serve Defendants with summons forms he has prepared. [Doc.

10]. This Motion will be denied as moot because the Clerk will be instructed

to seek waiver of service for Defendants Grindstaff, Hughes, King, and

Harris, and no claim has passed initial review against Defendant Slagle. See

generally 28 U.S.C. § 1915.

IV.   CONCLUSION

      For the foregoing reasons, the Court concludes that Plaintiff’s

retaliation claims against Defendants Grindstaff, Harris, Hughes, and King

have survived initial review. The remaining claims are dismissed without

prejudice.

      This Court’s Local Rule 4.3 sets forth the procedure to waive service

of process for current or former employees of NCDPS in actions filed by

North Carolina State prisoners. In light of the Court’s determination that this

case passes initial review, the Court will order the Clerk of Court to

commence the procedure for waiver of service as set forth in Local Civil Rule

4.3 for Defendants Grindstaff, Harris, Hughes, and King, who are alleged to

be a current or former employees of NCDPS.


                                      16

         Case 1:20-cv-00068-MR Document 11 Filed 09/21/20 Page 16 of 17
      IT IS, THEREFORE, ORDERED that:

      (1)   Plaintiff’s Motion for Leave to File Amended Complaint [Doc. 9]

is GRANTED. The Clerk is instructed to docket the proposed Amended

Complaint [Doc. 9-1] as the Amended Complaint.

      (2)   Plaintiff’s retaliation claims against Defendants Grindstaff,

Harris, Hughes, and King have survived initial review. The Clerk of Court

shall commence the procedure for waiver of service as set forth in Local Civil

Rule 4.3 for Defendants Grindstaff, Harris, Hughes, and King who are

alleged to be current or former employees of NCDPS.

      (3)   Plaintiff’s remaining claims are DISMISSED pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii).

      (4)   Plaintiff’s Motion for Summons [Doc. 10] is DENIED as moot.

      The Clerk is further directed to mail Plaintiff an Opt-In/ Opt-Out form

pursuant to the Standing Order in Misc. Case No. 3:19-mc-00060-FDW.

      IT IS SO ORDERED.
                              Signed: September 21, 2020




                                           17

       Case 1:20-cv-00068-MR Document 11 Filed 09/21/20 Page 17 of 17
